                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

PETRINA THOMPSON,                               §
                                                §
             Plaintiff,                         §
                                                §
v.                                              §       Civil Action No. 3:18-cv-01580-K
                                                §
LEGAL AID OF NORTHWEST TEXAS,                   §
                                                §
             Defendant.                         §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The    Court       has   under   consideration   the   Findings,   Conclusions,   and

 Recommendation of United States Magistrate Judge Rebecca Rutherford dated

 February 21, 2019.         The Court has reviewed the Findings, Conclusions, and

 Recommendation for plain error.          Finding none, the Court accepts the Findings,

 Conclusions, and Recommendation of the United States Magistrate Judge.

       IT IS THEREFORE ORDERED that Defendant Legal Aid of Northwest

 Texas’s Motion to Dismiss (ECF No. 6) is GRANTED and that all of Plaintiff’s claims

 against Defendant are DISMISSED with prejudice.

       SO ORDERED.

       Signed March 11th, 2019.




                                                    ED KINKEADE
                                                    UNITED STATES DISTRICT JUDGE


                                              -1-
